Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10-14, 17, 18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Siebrecht et al (2011/0087221) in view of the teachings of Parihar et al (2015/0305804) and Wales (5,800,449).
	Siebrecht et al provide an end effector (100) comprising first and second jaws movable between open and closed positions (Figures 1A and 1B).  The second jaw includes a guide track (115a’ as seen in Figure 7A), and there is a cutting element (196 – Figure 7B) extendable into the guide track and movable within the guide track to cut tissue.  A retention feature (197A) is positioned within the guide track and couples the cutting element (197B) to a drive rod which is actuatable by trigger (70) to move the cutting element.  The retention feature is larger than the width of an opening to the guide track (115a’) and rides within the larger width track portion (115b’).  Siebrecht et al fails to disclose a longitudinal support structure extending between the first and second jaws and an articulatable wrist, the structure including a channel that receives and prevents buckling of the drive rod.
	Wales discloses an analogous device comprising first and second jaws and a cutting member movable between the jaws.  In particular, Wales specifically teach of the advantages of providing a support member (18) which supports and houses the knife member and the drive rod (54).  Such a support housing would inherently serve to protect the knife blade and prevent buckling of the drive rod.  Figure 6 shows the support structure (18) in relationship to the knife and jaw members.  
	To have provided the Siebrecht et al device with a support structure to support the knife blade relative to the jaw members would have been an obvious design modification for one of ordinary skill in the art since Wales fairly teaches it is known to employ such a support structure to support a knife member in an analogous device.
	Wales and Siebrecht et al fails to disclose an articulable wrist structure.  As asserted in the previous Office action, Parihar et al fairly teach it is known to provide an articulable wrist structure (170- Figure 4, for example) on an analogous end-effector device to allow altering the orientation of the jaw members along the longitudinal axis, the knife and jaws being actuatable through the wrist member.  
	To have further provided the Siebrecht et al device with an articulable wrist to allow for adjustment of the orientation of the jaw members during use would have been an obvious modification for one of ordinary skill in the art since Parihar et al disclose the know use of such an articulable joint in an analogous device.  The support structure of Wales is provided immediately adjacent the jaw members, and such a support member would obviously be located between the jaw members and the articulable wrist that is suggested by Parihar et al.
	Regarding claim 2, Siebrecht et al disclose an electrode (122) is coupled to the second jaw member with the opening defined by the electrode.  Regarding claim 3, Siebrecht et al disclose an insulator (129 – paragraph [0045], for example) with the electrode mounted to the insulator to define the opening of the guide track.  See Figures 6A and 7A, for example.  Regarding claim 4, there is also an upper guide track in the first jaw of Siebrecht et al where the cutting element can extend into the upper guide track.  See Figures 4A and 4B which show upper and lower jaws, each with a guide track.  Regarding claim 5, see Figure 6C and paragraph [0049] of Siebrecht et al.  Regarding claim 6, the retention feature (197A) of Siebrecht et al includes a support block having one side extending parallel to an opposing sidewall of the guide track to maintain the cutting element erect (i.e. upright) as seen in Figures 7A and 7B.  Regarding claim 7, the second end (199) of the retention feature is contoured (i.e. rounded).  There is inherently a second end opposite the first end.  Regarding claim 10, the support structure of Wales provides a hard stop (i.e. a necked portion that prevents retraction of the blade) that prevents the trigger from further proximal movement (Figures 6 and 7 of Wales, for example).  
	Regarding claim 11, Siebrecht et al provide a surgical tool (10) comprising a drive housing (20) and an elongate shaft (12) extending from the drive housing as shown in Figure 1A.  Siebrecht provide the claimed end effector having first and second jaws, a guide track and a cutting element with a retention feature as addressed with respect to claim 1 above.  Figure 5 shows the drive rod within the elongate shaft and connected to the knife (190) for displacement of the knife within the guide track of the jaw(s).  Siebrecht et al fail to disclose an articulable wrist and a longitudinal support structure extending between the end effector and the wrist.  
	As addressed above, Parihar et al disclose the known use of an articulable wrist in an analogous device to allow for the manipulation of the end effector relative to the axis of the device, and Wales teaches the known use of a longitudinal support structure to support the knife member relative to the jaws and to provide a proximal stop for the proximal movement of the blade.  To have provided the Siebrecht et al device with these features would have been an obvious design modification suggested by the prior art references as addressed with respect to claim 1 above.
	Regarding claims 12-14, see discussion of claims 2-4 above.  
	Regarding claims 17, 18 and 20, the method steps of using the Siebrecht et al device is inherent to the structure provided and fully disclosed by Siebrecht et al.  The motivation for combining the Parihar et al articulable wrist and the Wales support structure remain as stated previously with respect to claim 1.
	Regarding claim 21, Wales teaches providing a distal end of the longitudinal support structure supported by the second jaw (Figures 6 and 7, for example).  Regarding claims 22 and 23, Wales provides a hard stop defined by the longitudinal support structure which may be a rib (i.e. neck portion) aligned to engage the cutting element when the blade is moved proximally, or a distal opening (90) that has a diameter smaller than the diameter of the blade being retracted. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Siebrecht et al (‘221) in view Wales (‘449) and Parihar et al (‘804) as addressed above, and further in view of the teaching of Sremcich et al (7,150,097).
Siebrecht et al in view of Wales and Parihar et al disclose the device as addressed above, but fail to expressly disclose providing a lubricious material for the retention member.  
The examiner maintains it is generally known to use lubricious materials, such as TEFLON, for coating electrosurgical elements to provide insulation and/or a lubricious  coating to allow for smoother movement of parts.  In particular, Sremcich et al disclose a similar forceps device having a knife member slidable within a guide track (Figures 45 and 51, for example), and specifically teach that it is known to provide a lubricious material (e.g. TEFLON) to facilitate reciprocation of the knife (col. 23, lines 54-58, for example).
To have provided the Siebrecht et al retention feature with a lubricious material to facilitate reciprocation of the knife within the guide channel would have been an obvious consideration for one of ordinary skill in the art since Sremcich et al fairly teach it is known to use such a lubricious material to facilitate movement of a knife in an analogous device.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/June 11, 2022